     Case 3:19-cv-00655-MMD-CLB Document 18 Filed 08/27/20 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     BRUCE BIRCH,                                          Case No. 3:19-cv-00655-MMD-CLB
10                                         Plaintiff,               ORDER
             v.
11
      PAM DELPORTO, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            In its July 30, 2020 Screening Order, the Court dismissed his complaint with leave
17
     to amend the access to the courts claim and ordered Plaintiff to file his amended
18
     complaint within 30 days of the date of that order. (ECF No. 14 at 12). The amended
19
     complaint therefore is due on August 29, 2020. The Court also advised Plaintiff that, if
20
     he did not file the amended complaint by that deadline, the action would be dismissed
21
     with prejudice for failure to state a claim. (Id.) Plaintiff has filed a motion for an extension
22
     of time of 60 days to file his amended complaint. (ECF No. 17 at 1). In his motion for
23
     extension of time, Plaintiff refers to limited library access due to COVID-19 and also refers
24
     to a pending grievance and events related to unsuccessful settlement negotiations he
25
     previously had regarding some of his other cases. (Id. at 1-2). The pending grievance
26
     and the events related to past unsuccessful settlement negotiations are not a valid basis
27
     for an extension of time. However, given Plaintiff’s representation that he has limited
28
                                                        1
     Case 3:19-cv-00655-MMD-CLB Document 18 Filed 08/27/20 Page 2 of 2



1
     library access, the Court grants the motion. Plaintiff’s amended complaint is due no later
2
     than October 28, 2020. Plaintiff is cautioned that any further requests for extension of
3
     time are not likely to be looked upon favorably, especially in light of the fact that the Court
4
     provided Plaintiff with relevant law in its screening order. Plaintiff is reminded that he may
5
     not amend the complaint to add unrelated claims against other defendants and that an
6
     amended complaint does not include new claims based on events that have taken place
7
     since the original complaint was filed.
8
     II.    CONCLUSION
9
            For the foregoing reasons, IT IS ORDERED that the motion for extension of time
10
     (ECF No. 17) is granted. Plaintiff shall file his amended complaint on or before October
11
     28, 2020.
12
            IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by
13
     October 28, 2020, this action shall be dismissed for failure to state a claim.
14

15          DATED THIS 27th day of August, 2020.

16

17
                                                UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28
                                                   2
